Title: From Thomas Jefferson to the County Lieutenants, 26 March 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
In Council, March 26, 1781.

I INCLOSE you by express, three acts of the last session of Assembly for ascertaining the number of militia in the state; exempting artificers employed at iron works from militia duty, and remedying the inconveniencies arising from the interruption of the draught and the procuring clothes, provisions, and waggons for the army.
WE expect to send a vessel shortly with a flag, from this place to Charlestown, with tobacco, to be disposed of for our captive officers and soldiers there. Be so good as to give notice to the friends of any of them within your county, that any articles which they may think proper to send for their relief by that conveyance, shall have a free passage, if ready to be delivered here by the last of April, and not too much for the spare room in the vessel.
THE number of deserters from the British army who have taken refuge in this state, is now considerable, and daily augmenting. These people notwithstanding their coming over to us, being deemed in law alien enemies, and as such, not admissible to be citizens, are not within the scope of the militia and invasion laws, under which citizens alone can be embodied. I thought it necessary to observe this to you, lest any errour in this point should creep into practice, by incorporating those persons into the militia of the state.
I have the honour to be, with great respect, Sir, Your most obedient, and most humble servant,

 Th: Jefferson

